Citation Nr: 1027714	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-29 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from October 
1964 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  The Veteran had a hearing before the Board in May 
2009 and the transcript is of record.

The case was brought before the Board in September 2009, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the Veteran in the 
development of his claims, to include affording him a current VA 
examination and to interpret the findings noted on private 
audiological examinations submitted by the Veteran.  The 
requested development having been completed, the case is once 
again before the Board for appellate consideration of the issue 
on appeal. 


FINDINGS OF FACT

1. The Veteran has a hearing loss in the right ear with a Numeric 
Designation of I as per Table VI of the VA schedule of ratings.

2. The Veteran has a hearing loss in the left ear with a Numeric 
Designation of II as per Table VI of the VA schedule of ratings.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 4.85, Diagnostic Code 6100, 4.86 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, all the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent to 
the Veteran in February 2006, July 2008 and December 2009.  Those 
letters advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).  The 2008 letter also explained how disability 
ratings are determined as well as provided the specific 
diagnostic criteria for hearing loss.  See Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated by Vazquez-Flores v. 
Shinseki, Nos. 2008-7150 & 2008-7115, slip op. at 19 (Fed. Cir. 
Sept. 4, 2009); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a meaningful 
opportunity to participate effectively in the processing of his 
claim, and has in fact provided additional arguments at every 
stage.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  That was done in this case.

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
are in the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  The Veteran 
has at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

The RO provided the Veteran an appropriate VA examination in 
2006.  Thereafter, the Veteran testified before the Board in May 
2009 that his symptoms had worsened since the last 2006 
examination.  Accordingly, the Board remanded this claim in 
September 2009 to afford the Veteran a new examination to ensure 
the record contained an accurate picture of the Veteran's current 
hearing loss disability, to include interpretation of the private 
audiological tests submitted by the Veteran.  The Veteran was 
afforded an additional VA examination in 2010, which included a 
discussion of the Veteran's prior medical history, a thorough 
examination and an explanation of the disability, to include a 
comparison of VA audiological findings to private audiological 
tests submitted by the Veteran during the pendency of this 
appeal.  For these reasons, the Board finds the VA examinations 
adequate to base a decision here.  See Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-
25 (2007) (holding an examination is considered adequate when it 
is based on consideration of the appellant's prior medical 
history and examinations and also describes the disability in 
sufficient detail so that the Board's evaluation of the 
disability will be a fully informed one). 

Thus, the Board finds that VA has satisfied the duty to assist 
the Veteran.  VA has satisfied its duties to inform and assist 
the Veteran at every stage of this case.  Therefore, the Board 
may proceed to consider the merits of the claim.  

Increased Rating

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations shown with the 
criteria in the VA's Schedule for Rating Disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Evaluations for defective 
hearing are based upon organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests, along with the average hearing threshold level as measured 
by pure tone audiometric tests in the frequencies of 1000, 2000, 
3000 and 4000 cycles per second.  38 C.F.R. § 4.85.  To evaluate 
the degree of disability for service-connected bilateral hearing 
loss, the rating schedule establishes eleven (11) auditory acuity 
levels, designated from level I for essentially normal acuity, 
through level XI for profound deafness.  Id.  Where there is an 
exceptional pattern of hearing impairment, a rating based on pure 
tone thresholds alone may be assigned.  38 C.F.R. § 4.86(b).

Ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric designations 
assigned after audiometric evaluations are rendered.  Lendenmann 
v. Principi, 3 Vet. App. 345 (1992). 

Where the issue, as in this case, involves the assignment of an 
initial rating for a disability following the initial award of 
service connection for that disability, the entire history of the 
disability must be considered and, if appropriate, staged ratings 
may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).  As 
will be explained below, the Veteran's hearing loss disability 
was consistent throughout the appellate time frame and, 
therefore, staged ratings are not appropriate. 

It is noteworthy at the outset that hearing loss disability is 
rated based on audiometry specified by regulation. 

The Veteran was afforded two VA examinations in April 2006 and 
February 2010.  In support of his claim, the Veteran also 
submitted numerous private audiological examinations from 2005 to 
2009.  These examinations do not meet regulatory specifications 
and, therefore, may not be used to determine the appropriate 
rating under the schedular criteria for hearing loss.  

Specifically, the private examinations, in testing the veteran's 
speech recognizability, used the W-22 word list from the Central 
Institute for the Deaf (CID).  In contrast, 38 C.F.R. § 4.85 
specifically requires examinations used for VA purposes to have a 
controlled speech discrimination test using the Maryland CNC word 
list and audiometry test. The word list requirement in the 
regulation is very specific and differs from other word lists 
used to test hearing impairment, to include the CID W-22 list. 

Additionally, the private audiogram results are in chart form, 
rather than numerical lists. The Board is prohibited from 
interpreting audiogram charts and, therefore, in the absence of 
numerical data is unable to consider the results of the private 
examinations. See Kelly v. Brown, 7 Vet. App. 471 (1995) (holding 
that neither the Board nor the RO may interpret graphical 
representations of audiometric data).

The private audiological tests, however, were considered by the 
Board insofar as to ascertain the Veteran's general level of 
disability and ensuring the most recent VA findings are 
consistent with private audiological testing.  Indeed, the Board 
remanded this claim in September 2009 to afford the Veteran a VA 
examination to ensure an accurate picture of the Veteran's 
current level of disability, to include interpreting the findings 
of the audiological tests submitted by the Veteran during the 
pendency of this appeal.  The Board concludes the VA 
examinations, which do comply with regulatory specifications, are 
adequate to measure the current severity of the Veteran's 
condition.  Indeed, the February 2010 VA examiner specifically 
opined that the findings of the 2010 examination were not 
significantly different than the findings of the 2006 VA 
examination or any of the private audiograms supplied by the 
Veteran.  This is explained more thoroughly below.

In April 2006, the Veteran underwent his initial VA audiologic 
examination. The results of clinical testing are as follows, with 
puretone thresholds recorded in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
65
70
70
LEFT
10
15
70
70
65

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 94 percent in the right ear and 88 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 55 for the right ear and 55 for the left.  Under 
Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric 
designation of I and II in the right and left ear respectively.  
The point where I and II intersect on the Table VII reveal the 
disability level for the Veteran's hearing loss, which in this 
case would be 0 percent.  Application of 38 C.F.R. § 4.86, for 
exceptional patterns of hearing impairment, was considered, but 
found inapplicable. 

Again, the Veteran at his May 2009 hearing before the Board 
indicated his hearing loss had worsened since the 2006 
examination.  Accordingly, the Board remanded this case in 
September 2009 to afford the Veteran a new VA audiological 
examination.  

The Veteran was afforded an additional examination in February 
2010 indicating results as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
60
70
70
LEFT
20
15
65
75
65

Speech audiometry revealed speech recognition ability on the 
Maryland CNC word list of 92 percent in the right ear and 96 
percent in the left ear. The average of the puretones between 
1000-4000 Hz was 52.5 for the right ear and 55 for the left. 
Using Table VI in 38 C.F.R. § 4.85, the Veteran received numeric 
designations of I and I for the right and left ear respectively, 
which corresponds to a 0 percent disability rating under Table 
VII.  Again, application of 38 C.F.R. § 4.86 is inappropriate 
here because the Veteran's audiology examination did not reveal 
exceptional patterns of hearing loss as defined in the 
regulation.  Id. 

The 2010 VA examiner was also asked to convert or otherwise 
interpret the private audiograms from 2005 to 2009 to determine 
if those results warrant a higher rating.  The examiner opined 
that the Veteran's hearing results did not indicate any 
significant change or difference from the 2006 VA examination or 
any of the private audiograms. 

The examiner's opinion is persuasive.  It is based on clinical 
tests and an entire review of the claims file, to include both 
private and VA examinations throughout time.  Also significant, 
although the private examinations do not meet the regulatory 
criteria to be applied for purposes of rating the Veteran's 
hearing loss, it is noteworthy that the 2010 examiner found all 
audiological evidence during the appellate time frame to reveal 
no significant change compared with the most recent findings. 

Rating hearing loss disability involves the mechanical 
application of rating criteria to the results of specified 
audiometric studies.  Here, the audiological findings simply do 
not meet the criteria for a compensable rating.  

Extra-Schedular Considerations

In denying the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater level 
of compensation on an extra-schedular basis.  Ordinarily, the VA 
Schedule will apply unless there are exceptional or unusual 
factors which would render application of the schedule 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation for the service-connected 
hearing loss is inadequate.  A comparison between the level of 
severity and symptomatology of the Veteran's hearing loss with 
the established criteria found in the rating schedule for hearing 
loss shows that the rating criteria reasonably describes the 
Veteran's disability level and symptomatology.  

The Board further observes that, even if the available schedular 
evaluation for the disabilities are inadequate (which it 
manifestly is not), the Veteran does not exhibit other related 
factors such as those provided by the regulation as "governing 
norms."  The record does not show that the Veteran has required 
frequent hospitalizations for his hearing loss.  Indeed, it does 
not appear from the record that he has been hospitalized at all 
for hearing loss.  Additionally, there is not shown to be 
evidence of marked interference with employment due to the 
disabilities.  The Veteran worked until April 2004 when he 
voluntarily retired.  There is nothing in the record which 
suggests that the Veteran's hearing loss itself markedly impacted 
his ability to perform his job.  The Veteran indicated he worked 
as a machinist for small machines and retired when he reached the 
age of 61 and not due to any disability.    There is no evidence 
in the medical records of an exceptional or unusual clinical 
picture.

In short, there is nothing in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  The 
Board therefore has determined that referral of this case for 
extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) 
is not warranted.

The Board has considered the Veteran's statements and testimony 
with regard to his symptoms and his sincere belief that his 
hearing loss has worsened through the years.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is not 
medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 
456 (2007).   As was indicated above, however, rating hearing 
loss disability involves the mechanical application of rating 
criteria to the results of specified audiometric studies.  Here, 
even accepting the Veteran's testimony and the most severe 
findings (i.e. the findings from the 2006 VA examination), the 
Veteran's hearing loss simply does not meet the criteria for a 
compensable rating.  




ORDER

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss is denied.  



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


